Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed 4/8/2021 has been received and entered into the present application.
The declaration under 37 C.F.R. 1.132 of James J. Campbell filed 4/8/2021 has been received and considered herein.
Applicant’s argument filed 4/8/2021 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Status of Claims
Claims 1 and 16-20 are pending.
Claims 16-17 and 19 remain withdrawn.
Claims 1, 18 and 20 are currently under examination and the subject matter of the present Office Action.

Maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7 and 16 of U.S. Patent No. 10,336,736 (herein referred to as ‘736) in view of Iizuka (Arch. Dermatol. Res. 2003, 295: S55-S59).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘736 recite a method of treating a CXCR2 and/or CCR6-mediated disease and specifically psoriasis with administration of an effective amount of the elected compound. 
The claims of ‘736 are silent on generalized pustular psoriasis (GPP).
  Iizuka (Arch. Dermatol. Res. 2003, 295: S55-S59) teach that “GPP has been included in the psoriasis spectrum” (page S56) and that “there seems to be no difference between the pathophysiological mechanisms of GPP and psoriasis vulgaris” (page S57, right column, second full paragraph).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing .

Claims 1, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 22-27 of U.S. Patent No. 9,834,545 (herein referred to as ‘545) in view of Iizuka (Arch. Dermatol. Res. 2003, 295: S55-S59).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘545 recite a method of treating a CXCR2 and/or CCR6-mediated disease and specifically psoriasis with administration of an effective amount of the elected compound. 
The claims of ‘545 are silent on generalized pustular psoriasis (GPP).
 Iizuka (Arch. Dermatol. Res. 2003, 295: S55-S59) teach that “GPP has been included in the psoriasis spectrum” (page S56) and that “there seems to be no difference between the pathophysiological mechanisms of GPP and psoriasis vulgaris” (page S57, right column, second full paragraph).
One of ordinary skill in the art would have found it prima facie obvious before the effective filing date to administered the compounds of ‘545 for the treatment of GPP.  One would have been motivated to do so as GPP is a psoriatic disease while the compound of ‘545 are known to be effective for treating psoriasis.  As such, one would have a reasonable expectation of success that the compounds of ‘545 would be therapeutically effective for GPP.

Response to Applicant’s Remarks
	Applicant alleges that “GPP and psoriasis vulgaris are distinct disease states.”  This is not found persuasive.  The declaration does not reach this conclusion and simply states “that the IL-36 injection mouse model used in the current application is a highly appropriate model for this disease” (page 2 of 3 of declaration).  Applicant is reminded that the cited Iizuka reference specifically states that 
Applicant alleges that “[t]he cited patents… do not disclose generalized pusturlar psoriasis (GPP) as a possible disease…” Applicant is reminded that these are obviousness-type double patenting rejections.  Arguments lodged against the individual references in a piecemeal fashion without considering how all of the references were combined fails to be persuasive in establishing non-obviousness because it is the combined teachings that are the basis for a proper conclusion of obviousness, not each individual reference alone. In other words, it must be remembered that the references are relied upon in combination and are not meant to be considered separately. In fact, Applicant advocates an improper standard, i.e., that a reference applied under 35 U.S.C. 103(a) must explicitly teach the entire claimed invention in each single reference. This is the standard for anticipation under 35 U.S.C. 102, not obviousness under 35 U.S.C. 103(a). To properly conclude obviousness of an invention does not require the claimed invention to be expressly suggested in its entirety by any one single reference under 35 U.S.C. 103(a). Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Please see In re Young, 403 F.2d 754, 159 USPQ 725 (CCPA 1968) and In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicant alleges that “the data in the current application surprisingly and unexpected demonstrates that the claimed CCR6/CXCR2 antagonist can be used to ameliorate inflammatory symptoms in an IL-36 mouse model…”  This is unpersuasive.  The submitted declaration does not reach the conclusion that the results drawn to the IL-36 mouse model are unexpected.  Rather, Declarant simply states that “the IL-36 injection mouse model used in the current application is a highly appropriate model for this disease” (page 2 of 3 of declaration).  Applicant is burdened with the responsibility of explaining why the evidence provided to support secondary considerations is probative of non-obviousness beyond what data is explicitly provided as unexpected. Please see MPEP§716.02(b)[R-2], particularly Section (11), which states, "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). In the instant case, though the instant data was provided in the as-filed specification and not a declaration, the burden is nonetheless on Applicant to explain the data provided as evidence of non-obviousness of the claimed subject matter. Note, also, that MPEP §716.02(b) clearly establishes that the results must also be of statistical and practical significance to be persuasive of nonobviousness. 
The rejection is maintained for the reasons noted above and those previously made of record.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628